CONOVER, Judge,
dissenting.
I respectfully dissent. While I agree absent proof the defendant had exclusive control of the premises there must be some other evidence of his intent to exercise control over the illegal substance discovered, the totality of the circumstances here supports a reasonable inference Ferguson was in possession of the heroin discovered by the police.
The majority states Ferguson's flight standing alone is insufficient He may have been a burglar trying to elude the officers. If flight alone were involved here, that position would be viable. However, other action by Ferguson negates the burglary flight theory and supports his constructive possession of the heroin.
First, the only door to the apartment was secured by two-by-fours. It was so secure, the police gained entry only by breaking down an adjacent wall with sledge hammers. It took them eight to ten minutes to do so. When the police knocked and identified themselves, Ferguson did not flee immediately. He first ran to the apartment's bathroom and remained there for four or five seconds. Nervous burglars do not take time out for a restroom stop as the police are breaking down the door. The bathroom trip was for some other purpose. Coupled with the finding of bits of tin foil on the bathroom floor, the bathroom trip was some evidence the suspect attempted to flush away contraband, a common practice in drug raid cases.
Next, the police discovered a tin foil packet filled with heroin less than two feet from the cold air duct in the basement, the suspect's only means of egress from the barricaded apartment.1 The tin foil packet containing heroin had been recently deposited there because it was dust free. Everything else in the basement was dust covered. Thus, a reasonable inference arises, the person who used the airduct to escape *170as the police were breaking in was in possession of the packet and dropped it as he left.
Finally, a canine unit sniffed the basement, but no one was found. Dirt and scuff marks indicated the air duct had been used in the escape. The officer who climbed the air duct knocked on the apartment next door and found Ferguson in dust-covered clothes. - His deseription matched that of the person who fled as the police attempted to enter the original apartment.
In my opinion, such evidence demonstrates (a) Ferguson was the suspect, and (b) he at least had exclusive control of the basement, specifically the area thereof where the heroin packet was found. Thus, there is substantial evidence of probative value supporting his conviction.
I would affirm the trial court.

. A police officer had the only window in the apartment under surveillance at the time. No one left by that window.